               Case 3:02-cr-00399-JO             Document 541      Filed 03/22/19    Page 1 of 1
Order On Petition ( 10/2018)




                                       UNITED STATES DISTRICT COURT
                                            DISTRICT OF OREGON


              UNITED STA TES OF AMERICA                              Case : 3:02CR00399-l JO
                           vs.
                   Jeffrey Leon Battle
                                                                ORDER ON PETITION TO MODIFY
                                                                  CONDITIONS OR TERM OF
                                                                       SUPERVISION

Based on the Petition for Modification of Conditions or Term of Supervision filed
on March 21, 2019, regarding the above-name defendant, IT IS HERERBY ORDERED that,

     ✓ You must reside in and participate in the program a residential reentry center for
                not more than 120 days, to be released at the direction of the probation officer. You
                must follow the rules and regulations of the center.

     D          Other

                                       y1.f
              DATED this       //2,,      day of March, 2019,




Order on Petition to Modify Conditions or Term of Supervision - 3 :02CR00399- l JO
( 10/2018 )
